This is an action brought to recover damages for an alleged breach of a contract to *570deliver automobiles. The jury returned a verdict for the plaintiff for $909.73, and the case is before us on general motion for a new trial.
The plaintiff ordered fifteen Maxwell touring cars, and the defendant agreed in writing to deliver to the plaintiff fifteen cars as follows: Five in October, 1916; three in March, 1917; three in May, 1917, and four in June, 1917. The defendant delivered the first lot of five cars, but before the time for delivery of the March allotment, the price of the touring cars was advanced by the manufacturers, and the defendant refused to deliver the cars at the contract price, the plaintiff refused to pay the advanced price, and this suit followed: It will serve no useful purpose to recite the evidence. It clearly appears that the defendant broke its contract, and the remaining question as to damages presented questions for the jury, under proper instruction, which we must assume was given.
The testimony justifies the verdict, and is so manifestly right as to conclusion and. damage that it must stand. Motion overruled. Charles W. Hayes, for plaintiff. George H. Worster, and Myer W. Epstein, for defendant.